Kupferman, J. P. (dissenting).
The majority opinion fairly analyzes the facts and sets forth the problem. The disagreement is in the conclusion.
The Trial Justice properly presented the question of delay and its consequences to the jury, and implicit in their determination of guilt was a rejection of the position that it made the confession involuntary. As to the conclusion that a promise *156was made creating a "substantial risk that the defendant might falsely incriminate himself’, analysis of the language used by the Assistant District Attorney leads only to the conclusion that it was a paraphrase of Ben Franklin’s Poor Richard’s maxim "God Helps Them That Help Themselves”.
I would affirm.
Birns, J. (dissenting). I join in the dissent. Whether or not there was such unnecessary delay in arraignment as to render the defendant’s "confession” involuntary was properly submitted to the jury.
Moreover, I do not believe that there was such a "promise” made by the Assistant District Attorney as to violate the provisions of CPL 60.45 (subd 2, par [b], cl [i]).
Evans and Sandler, JJ., concur with Fein) J.; Kupferman, J. P., and Birns, J., dissent in separate opinions.
Judgment, Supreme Court, New York County, rendered January 5, 1976, reversed, on the law and the facts, defendant’s motion to suppress granted and the matter remanded for a new trial.